Carr, J.
{concurring). The material question at issue in this case is whether the injury resulting in the death of James Wheeler arose out of and' in the course.of hi's employment. On the hearing before the referee testimony was received from which an *595inference may be drawn that Mr. Wheeler, at the time of his death, was attempting to adjust certain television wires in connection with his employment, and, also, for the benefit of himself and family. On the record before us it may not be said that either purpose was paramount.
The situation presented fairly comes within the rule recognized in Anderson v. Kroger Grocery & Baking Company, 326 Mich 429. There defendant’s employee, as found by the workmen’s compensation commission, was, at the time of the accident in which he was injured, engaged in a twofold purpose.' The testimony indicated that his mission involved not only a private purpose but also the performance of an act within the scope of his employment. The conclusion is warranted ,that a like situation existed in the case now before us, thus justifying the conclusion of the appeal board that the electrocution of Mr. Wheeler arose out of and in the course of his employment. Under the rule in the Anderson Case the fact that he was promoting also a private purpose did not alter the situation.
The statute (CL 1948, § 413.12 [Stat Ann 1950 Rev § 17.186]) provides that the findings ,of fact made by the compensation commission (now the appeal board), acting within the scope of its powers, “shall, in the absence of fraud, be conclusive.” ..There being testimony to support the finding made, this Court may not on appeal change the result. Shaw v. General Motors Corporation, 320 Mich 338; Hooks v. Wayne County Road Commissioners, 345 Mich 384.
The award is affirmed.
Dethmers, C. J., and Sharpe, and Kelly, JJ., concurred with Carr, J.